Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the closest prior art (Garrec US 2010/0256841, cited on IDS) teaches a method for assisting autonomous flight of a UAV on which a drone device including a radio transceiver is installed (para. [0054], Fig. 1a), comprising using N>=2 antenna arrays of a radio beacon device installed on the ground (201, 202, Figs. 5a-b, 7a-b, para. [0084]), including one or more radio transceivers configured to communicate with the radio transceiver of the drone device (paras. [0069], [0079]-[0080]), wherein each antenna array has M>=2 antenna elements (see Figs. 7a-b), wherein the antenna arrays direct N beams along N directions at angles that are different from each other (Fig. 5a), whereby when the N antenna arrays receive a signal from the radio transceiver of the drone device, at least one received signal quantity measure M that is selected from a group of physical parameters of the received signal related to a distance between the drone device and one of the N antenna arrays is different for each 
computing a difference vector ΔM having one or more elements which are at lest a subset of differences at at least one sampling time t of said at least one received signal quantity measured between each one of all combinations of two antenna arrays among the N antenna arrays (paras. [0062]-[0063], ΔM being the angle theta which is computed as θ = (θ2 – θ1)/2);
comparing said one or more elements of the difference vector ΔM with corresponding one or more target values of a target vector ΔMTRG which defines at least one delimited zone (paras. [0055], [0075], [0077]; Figs 1a, 2, 6; the desired theta would be zero in order to bae at a point situated directly above the decking point);
outputting a set of one or more commands for assisting autonomous flight of said UAV with respect to said at least one delimited zone and sending said set of one or more commands to the drone device (paras. [0057], [0077]-[0080]; Fig. 6); and 
executing until an end event occurs (para. [0057], where execution occurs until the UAV “lands safely”).
Li (“Adaptive Instrument Landing System in Future Air Traffic Control”, cited on IDS) para. [0022] teaches a method for assisting autonomous flight of an aircraft based on adaptive beamforming (section IV first two paragraphs) wherein beamforming electronic weights are set to respective initial values (section IV, page 933, left hand column, third to sixth paragraphs) and adapted to navigate the aircraft along a delimited zone (section IV, page 933, left hand column, fifth to seventh 
However the prior art does not teach or make obvious updating beamforming weights to maximize the difference vector ΔM at an altitude h and/or in a specific position of the drone above the ground.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Browning (US 4,875646) teaches a beacon for navigation of an unmanned aircraft (abstract, Fig. 1).
Taylor (US 4,115,777) teaches an antenna array comprising two antenna elements generating a multi-lobe radiation pattern for aircraft guidance (2:7-21, Fig. 2)
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648